Citation Nr: 1530135	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  11-26 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.
 
2.  Entitlement to service connection for malignant melanoma and basal cell carcinoma on the face, also claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In May 2012 the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.

In November 2012, the Board denied the claims on appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2013 Joint Motion filed by the parties to this matter, in September 2013 the Court remanded the claims on appeal for additional consideration. 

When this case was before the Board in January and December 2014, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.

The Board notes that additional statement from the Veteran was submitted without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  Inasmuch as the statement is essentially duplicate of previous statements, reiterates his previously offered opinions, the Board finds that it contains nothing new and pertinent to the record, and does not require referral to the AOJ for their initial consideration.  See 38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  A right wrist disability is not shown to be causally or etiologically related to an in-service event, injury, or disease.
 
2.  Malignant melanoma and basal cell carcinoma are not shown to be causally or etiologically related to an in-service event, injury, or disease, or to be medically associated with herbicide exposure.


CONCLUSIONS OF LAW
 
1.  The criteria for service connection for right wrist disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).
 
2.  The criteria for service connection for malignant melanoma and basal cell carcinoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a letter dated in September 2009 provided notice regarding the Veteran's service connection claims for the wrist and skin.  The letter informed the Veteran of what the evidence needed to show to substantiate his claims, what evidence VA would seek to provide, and what evidence the Veteran was responsible for providing.  He was told what the evidence needed to show in order to substantiate these claims, to include notice regarding claims from veterans that were exposed to herbicides.  The letter also included notice with regard to the assignment of effective dates and disability ratings, pursuant to the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claims were thereafter initially adjudicated in April 2010.

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  VA has obtained the Veteran's service treatment records as well as all available VA and private treatment records identified by the Veteran.  The Veteran was provided with a VA examination regarding his skin claim in September 2009.  The Veteran was also provided with a VA examination regarding his wrist claim in December 2012.  

The Board determined that these examinations were inadequate for adjudication purposes.  The Board remanded these matters in January and December 2014 to afford the Veteran new examinations.  However, as addressed below, the Veteran did not cooperate with VA staff in February 2015 to schedule additional examinations.  As such, the Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  As such, additional examination was not possible.

Finally, during the May 2012 Board hearing, the undersigned informed the Veteran that it was incumbent upon him to submit any potentially relevant evidence in his possession to support his claims, particularly evidence as to nexus between his claimed disability and service and held the record open for 30 days, so the Veteran may submit such evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c) (2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Given the above analysis, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.

II. Analysis

Applicable Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Degenerative joint disease (arthritis) and cancer are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to the claims.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (6) (iii).  If a veteran was exposed to an herbicide agent during active service and manifests certain disabilities to a compensable degree any time after such service (with certain diseases needing to be manifest within the first year after exposure), the disability will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  These presumptive disabilities do not include malignant melanoma, basal cell carcinoma, or any skin cancer.  38 C.F.R. §§ 3.307(a) (6), 3.309(e).

As an initial matter, the Board notes that the Veteran has not alleged that the any of the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2014) are not for application.

Right Wrist Disability

When examined for separation in January 1968, the Veteran denied swollen or painful joints and any bone or joint deformity.  On examination, his upper extremities were normal.

In April 1968, the Veteran filed his original claim for VA benefits.  He asserted that he had a condition of both wrists that began in 1967.

In an October 1968 rating decision that was for treatment purposes only, the RO determined that tenosynovitis of the left wrist was not found on the last examination, and the claim was denied.

Treatment records from private entities in Colorado and Idaho have been obtained and represent treatment from approximately November 2000 to October 2007.  Additionally, VA outpatient clinical records dated from October 2009 forward are of record.  These records are negative for treatment or diagnosis of a right wrist disability. 

In his August 2009 claim, the Veteran stated that he began to experience pain in both wrists during the final months of his service.  He was told there was no solution while he was in Vietnam.  He believed that he requested treatment for his wrists at the same time he sought treatment for his jaw.  He indicated that, since then, he had been diagnosed with arthritis; this had gone from his hands and wrists to one elbow.

In a September 2009 written statement, the Veteran asserted that he currently had joint pain in his elbows that felt similar to the pain in his wrists during service.

In September 2009 the Veteran underwent several VA examinations related to other disabilities.  Notably, a diabetes mellitus examination revealed a wholly normal right upper extremity.  A joints examination revealed slightly less than normal range of motion for the right wrist, but no diagnosis was noted.
In May 2012, the Veteran testified before the undersigned.  He described left wrist pain during service.  The pain in his left wrist died down approximately seven or eight months after service.  At that time, the right wrist developed pain.  His chronic joint pain went from joint to joint.  He had braces for his wrists that were prescribed by a physician.  He believed that the VA examiner found nothing wrong with his right wrist because the pain came and went.

The Veteran was afforded a VA examination in December 2012 in which the examiner diagnosed degenerative joint disease (DJD) of the right wrist.  The examiner stated it was less likely than not that a medical nexus could be established between the currently diagnosed left wrist disability and the Veteran's left wrist condition during military service.  The examiner stated that the examination was essentially normal except for X-rays showing osteoarthritis which was not unexpected in a veteran of his age.  The examiner stated there was a lack of evidence of ongoing treatment, diagnosis, and symptoms in the interval from 1967 to the present timeframe, sufficient on a more likely than not basis, to establish a medical nexus between the present left wrist complaints and his complaints or treatment in service.

In response to the Board's January 2014 remand, the Veteran was scheduled for a VA examination in June 2014.  However, after learning that the examiner was a general practitioner and not a specialist, the Veteran left the examination.

Thereafter in December 2014, the Board remanded the claim to afford the Veteran an appropriate VA examination with a specialist in rheumatology to determine the nature and etiology of any right wrist disorders.

During a telephone conversation in February 2015, the Veteran was notified that VA was contacting him for his requested specialist examinations.  It was noted that the Veteran got very angry over the phone and proceeded to yell that his claims and his timeline had nothing to do with their timelines.  The Veteran continued to yell that he did not care what VA needed.  At that point, the call was disconnected as the Veteran would not stop yelling.
Because the Veteran refused to cooperate with the scheduling of the specialist examination, the claim shall be considered herein based on the evidence of record.  38 C.F.R. § 3.655(b).

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for a right wrist disability must fail because the medical evidence does not indicate a connection between the disability and service.  That is, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353   (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

Moreover, the Board finds that the symptoms of right wrist disability were not chronic in service and were not continuous after service separation.  Service treatment records do not reveal any right wrist injuries or complaints.  No right wrist problems were reported at separation from service.  The Veteran testified under oath that he did not have right wrist pain in service.  The first diagnosed right wrist disability was in December 2012, over 40 years after service.

As to the statements of the Veteran and his representative indicating that he is entitled to service connection for a right wrist disorder, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the underlying cause of his right wrist DJD is testimony as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377 , n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

In short, the Board finds that the preponderance of the evidence is against the claim; therefore, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Malignant Melanoma and Basal Cell Carcinoma

January and February 1967 service treatment records show that the Veteran had a fungal infection and a rash, which was noted to be an eczematous patch on the left shoulder with scattered vesculo papules on the trunk and arm.

When examined for separation in January 1968, the Veteran denied any history of skin diseases.  On examination, his skin was normal.

An April 1968 private medical record and May 1968 VA treatment record show that the Veteran had a superficial fungus infection of the feet, groin, and neck.  He was diagnosed as having tinea circinata of the neck, tinea pedis, and acute allergic contact dermatitis.

In April 1968, the Veteran filed his original claim for VA benefits and indicated that he had a skin condition that began in December 1967.

In an October 1968 rating decision, the RO determined that dermatitis of the left shoulder, trunk, and arm was awarded service connection for treatment and hospitalization purposes.
In December 1975, the Veteran filed another claim for VA benefits, which only addressed his dental disability.  In conjunction with that claim, in March 1976, the Veteran underwent VA examination for his jaw disability.  An impression of psoriasiform dermatitis was assessed.  A May 1976 RO rating decision continued a noncompensable rating for psoriasiform dermatitis.

Private treatment records dated from September 2006 to October 2007 show the Veteran was diagnosed as having basal cell carcinoma and malignant melanoma, underwent excisions, and continued to be screened for more skin cancers.  There is one record dated in May 2007 that shows treatment for warts and diagnoses of dermatofibroma and paronychia.

On his August 2009 claim, the Veteran indicated that since leaving Vietnam, his skin developed warts, moles, and barnacles.  He was diagnosed four years ago with skin cancer.  His skin specialist informed him that this was due to exposure to sun before the age of majority.  He stated that he had little if any sun exposure prior to service.  During service, he had exposure to sun and had not developed skin cancer on any part of his body that was covered by his uniform.  He also developed the cancer on the side of his face that was exposed while he was driving a truck in service.

In a September 2009 written statement, the Veteran asserted that exposure to Agent Orange and sun in Vietnam contributed to his development of skin cancer.

In September 2009, the Veteran underwent VA examination.  He was diagnosed as having malignant melanoma and basal cell carcinoma in 2002.  Following examination, the diagnoses were resection residuals of malignant melanoma and basal cell carcinoma.  The examiner opined that malignant melanoma and basal cell carcinoma were not caused by or a result of service.  The examiner acknowledged that the Veteran was in service for two years in sunny climates.  He had been out of service for more than 40 years and developed two types of skin cancers in the last five years.  The examiner was unaware of any connection between exposure to herbicides and the development of skin cancer; it was mathematically unfathomable for the Veteran's two years of service to represent the majority of his risk of skin cancer.

September 2010, July 2011, and February 2014 VA outpatient treatment records show treatment for and diagnoses to include actinic keratoses, pigmented lesions, and irritated seborrheic keratoses. 

In May 2012 the Veteran testified before the undersigned.  He indicated that, during service, he spent a lot of time outside; if he was not on the road, he was outside filling and placing sandbags.  He stated that all of his skin cancer was on his face, including his nose, forehead, and temple.  He believed that it was more on the left side because he was a truck driver in service, and this is the side that was exposed to more sun when he was driving.  While he had sunburn when he was a child, it was on his chest and back, because he always wore a hat on the beach.  He believed that it was first diagnosed in 2001.  He grew up in New York where there is not excessive sun exposure and served in Kansas, Georgia, and Vietnam, where he incurred abnormally high sun exposure.

As noted above, in December 2014 the Board remanded this claim to afford the Veteran an appropriate VA examination with a specialist to determine the nature and etiology of any skin cancer.  However, the Veteran failed to cooperate with scheduling an examination.  As such, the claim shall be considered herein based on the evidence of record.  38 C.F.R. § 3.655(b).

First, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that a claim is not necessarily limited to a particular diagnosis or disability alleged by the Veteran, but must be considered a claim for any disability based on analysis of the description of the claim, the symptoms the claimant describes, and the evidence of record.  In this case, however, the Board concludes that from his statements and from the record that the Veteran is limiting this claim to one of entitlement to service connection for skin cancers only.  Therefore, the Board will confine this discussion to the matter addressed here.

The Veteran testified in May 2012 that he was first diagnosed as having malignant melanoma or basal cell carcinoma in 2001, more than thirty years after separation from service.  He does not allege that he had symptoms associated specifically with his skin cancers prior to 2001 or since separation.  While the Veteran did seek and was awarded service connection for psoriasiform dermatitis as having been related to service and present since separation, there is no evidence of record to suggest that skin cancer is related to these symptoms.  The private medical evidence contains a diagnosis of skin cancer beginning in 2006.  As such, continuity of symptomatology with regard to this disability is not shown by the lay or medical evidence of record.

Furthermore, while the Veteran has alleged that his skin cancers may be due to exposure to Agent Orange during service, neither malignant melanoma nor basal cell carcinoma is subject to presumptive service connection for veterans who served in Vietnam during the applicable time period. 38 C.F.R. § 3.309(e).  However, this does not preclude service connection for these disabilities on another basis.  38 U.S.C.A. § 1113(b).

The two opinions of record addressing whether the Veteran's malignant melanoma and basal cell carcinoma are related to service, to include exposure to herbicides, are those of the Veteran and the VA examiner who provided an opinion in September 2009.  As was discussed above, veterans are competent to provide opinions regarding etiology of disabilities in some cases.  See Davidson v. Shinseki, supra.  In this specific case, however, the Board finds that the Veteran is not competent to provide an opinion as to etiology.  Specifically, the causation or etiology of skin cancer is not immediately observable like it is, for example, with a fall that caused a broken arm.  Rather, skin cancer is widely recognized as having several risk factors that can contribute to its development.  The Veteran does not have specialized medical training which would render his opinion as to the etiology of a complex medical disability competent. 

On the other hand, the VA examiner is a physician, who reviewed the Veteran's claims file and medical records prior to rendering a negative etiological opinion, albeit using an incorrect legal standard.  Nonetheless, there is no medical evidence linking the Veteran's skin cancer to his service.  The Veteran refused to cooperate with VA's efforts to obtain such evidence.  Absent that evidence, the claim for service connection for malignant melanoma and basal cell carcinoma on the face must fail.  That is, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between service and the disability.  Therefore, the preponderance of the evidence is against the claim, and service connection for malignant melanoma and basal cell carcinoma is denied.  


ORDER

Service connection for a right wrist disability is denied.

Service connection for malignant melanoma and basal cell carcinoma on the face, also claimed as due to exposure to herbicides, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


